DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 04/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11/042,192 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Rhoa on 04/06/2022

The application has been amended as follows: 

21. (New) An electronic device, comprising: a first structure comprising a first plate; a second structure comprising a second plate; a flexible display at least partially supported by the first structure: wherein the first structure is movably coupled with the second structure, and wherein, in a first state, a specific region of the flexible display is covered by the second structure, and in an second state, where the first structure is moved in a first direction with respect the second structure, the specific region of the flexible display is exposed for viewing via the second structure; and at least one processor configured to: control the flexible display to display an execution screen of a first application on a first region of the flexible display which is viewable from an outside when the electronic device is in the first state, detect that the electronic device is in the second state, and based at least on detecting that the electronic device is in the second state, control the flexible display to display the execution screen of the first application on a portion of the first region and to display an execution screen of a second application different from the first application on a remaining portion of the first region and the specific region of the flexible display being viewable from the outside via the second structure.

Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 21-40 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 21, “based at least on detecting that the electronic device is in the second state, control the flexible display to display the execution screen of the first application on a portion of the first region and to display an execution screen of a second application different from the first application on a remaining portion of the first region and the specific region of the flexible display being viewable from the outside via the second structure”. In claim 37, “based on detecting that the electronic device is in the second state, displaying the execution screen of the first application on a portion of the first region and displaying an execution screen of a second application different from the first application on a remaining portion of the first region and the specific region of the flexible display being exposed to the outside from the second structure”. 
The closest prior art of record, Kim (US 9,152,180) discloses a portable device include a flexible display in which virtual contour lines are used to prevent a user from pulling a flexible display beyond an allowable level. For example, Figure 8 shows an embodiment in which an indicator 8010 indicates an additional extension length 8030 of a flexible display. Kim, col. 5, lines 46, 
disclose that “while the flexible display 3100 is contained in the portable device 3080,
the flexible display 3100 may not display an image” to reduce power consumption and
heat generation. Kim’s text continues that “when the flexible display 3100 is extended,
therefore, the flexible display 3100 is extended from the housing unit 3090 and displays
an image in a region a user can view.”. However, singularly or in combination, fails to anticipate or render the above underlined limitations obvious, together with all the other limitations of the claims. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692